DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,7,13 of U.S. Patent No.10,912,147 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1,7,13 of U.S. Patent No. 10,912,147   contain(s) every element of claims 1,8, and 15 of the instant application and as such anticipate(s) claim(s) 1,8, and 15 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkitaraman (US Application 2010/0167728, hereinafter Venkitaraman) in view of So et al. (US Application 2008/0318576, hereinafter So).
Regarding claims 1, 15, Venkitaramann discloses a method, and a non-transitory computer readable storage (Fig. 3) comprising: 
at a user device, connecting to a particular cell in a macro wireless network (340), the macro wireless network comprising a plurality of geographically spaced cells (310,390) ([0026]- [0028], which recites the mobile communications device 110 is within the coverage area of a particular macro cell 340, the mobile communications device may transmit and receive signals by wireless to and from the macro cell 340); 
obtaining from the macro wireless network, one or more credentials corresponding to one or more private networks operating within a coverage area of the particular cell of the macro wireless network ([0032], which recites credentials corresponding to private network). 
Venkitaramann does not explicitly disclose selecting a local private network among the one or more private networks; and connecting to the local private network using a corresponding credential obtained from the macro wireless network.  
So teaches selecting a local private network among the one or more private networks (Fig. 2, [0030]- [0033], which recites selecting of a local private network); and connecting to the local private network using a corresponding credential obtained from the macro wireless network (Fig. 2, [0030]- [0033], which recites connecting of a local private network).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of So with the teaching of Venkitaramann by using the above features such as selecting a local private network among the one or more private networks; and connecting to the local private network using a corresponding credential obtained from the macro wireless network as taught by So for the purpose of performing handover of a mobile station between a cellular wireless network and a private cell or private network(Abstract).
Regarding claim 8, Venkitaramann discloses an apparatus (Figs. 3, 4) comprising: 
a wireless network interface (460) configured to communicate with one or more wireless networks including a macro wireless network (340) comprising a plurality of geographically spaced cells (310,390) ([0026]- [0028], which recites the mobile communications device 110 is within the coverage area of a particular macro cell 340, the mobile communications device may transmit and receive signals by wireless to and from the macro cell 340); and 
a processor (420) coupled to the wireless network interface, the processor configured to: cause the wireless network interface to connect to a particular cell in the macro wireless network([0026]- [0028], which recites the mobile communications device 110 is within the coverage area of a particular macro cell 340, the mobile communications device may transmit and receive signals by wireless to and from the macro cell 340); obtain from the macro wireless network via the wireless network interface, one or more credentials corresponding to one or more private networks operating within a coverage area of the particular cell of the macro wireless network([0032], which recites credentials corresponding to private network). 
Venkitaramann does not explicitly disclose select a local private network among the one or more private networks; and cause the wireless network interface to connect to the local private network using a corresponding credential obtained from the macro wireless network.
So teaches select a local private network among the one or more private networks (Fig. 2, [0030]- [0033], which recites selecting of a local private network); and cause the wireless network interface to connect to the local private network using a corresponding credential obtained from the macro wireless network (Fig. 2, [0030]- [0033], which recites connecting of a local private network).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of So with the teaching of Venkitaramann by using the above features such as selecting a local private network among the one or more private networks; and connecting to the local private network using a corresponding credential obtained from the macro wireless network as taught by So for the purpose of performing handover of a mobile station between a cellular wireless network and a private cell or private network(Abstract).
	
Regarding claims 2,9,16, the combination of Venkitaraman and So discloses the method of claim 1, wherein obtaining the one or more credentials comprises a macro wireless network controller remotely programming a Subscriber Identity Module (SIM) on the user device with one or more credentials to access the one or more private networks ([0020], [0032]. [0042]).  
Regarding claims 3, 10,17, the combination of Venkitaraman and So discloses the method of claim 1, further comprising: moving the user device from the particular cell to an adjacent cell in the macro wireless network; and obtaining from the macro wireless network, one or more additional credentials to access at least one other private network operating within the adjacent cell ([0032], [0041]).  
Regarding claims 4,11, 18, the combination of Venkitaraman and So discloses the method of claim 3, further comprising removing access from the user device to any of the one or more private networks operating within the particular cell that are not also operating within the adjacent cell ([0020], [0032]. [0042]).    
Regarding claims 5, 12, 19,the combination of Venkitaraman and So discloses the method of claim 1, further comprising obtaining a ranked list from the macro wireless network, the ranked list ranking the one or more private networks according to at least one predetermined criterion ([0020], [0032]. [0042]).  
Regarding claims 6,13,20, the combination of Venkitaraman and So discloses the method of claim 5, wherein selecting the local private network among the one or more private networks is based on the ranked list ([0020], [0032]. [0042]).   
Regarding claims 7, 14, the combination of Venkitaraman and So discloses the method of claim 1, further comprising offloading data from the macro wireless network to one of the one or more private networks ([0020], [0032]. [0042]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461